Citation Nr: 1513754	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-00 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II as a result of herbicide exposure.

2.  Entitlement to service connection for hypertension as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus type II.
  
5.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus type II.   




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in September 2013.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.




FINDINGS OF FACT

1.  The Veteran's service did not include duty in, or visitation to, Vietnam and he did not serve along the demilitarized zone (DMZ) in Korea during the period from April 1968 through August 1971 and is thus not presumed to have been exposed to herbicides, including Agent Orange, nor is there probative evidence of such exposure.
 
2.  Diabetes mellitus was not manifested in service or to a compensable degree within one year after discharge from service and there is no such evidence linking it to service.

3.  Hypertension was not manifested during the Veteran's active duty service or for many years thereafter, nor is it secondary to or aggravated by a service-connected disability.

4.  Peripheral neuropathy of the bilateral upper extremities was not manifested in service or to a compensable degree within one year after discharge from service, nor is it secondary to or aggravated by a service-connected disability.

5.  Peripheral neuropathy of the bilateral lower extremities was not manifested in service or to a compensable degree within one year after discharge from service, nor is it secondary to or aggravated by a service-connected disability.

6.  Erectile dysfunction was not manifested during the Veteran's active duty service or for many years thereafter, nor is it secondary to or aggravated by a service-connected disability


CONCLUSIONS OF LAW

1.  The criteria for the grant of service connection for diabetes mellitus type II have not been met and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for a grant of service connection for hypertension, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for the grant of service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to a service-connected disability,  was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for the grant of service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to a service-connected disability,  was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

5.  The criteria for a grant of service connection for erectile dysfunction, to include as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in August 2010 and January 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was not examined for the purpose of addressing his diabetes mellitus, hypertension, peripheral neuropathy of the bilateral lower and upper extremities and erectile dysfunction claims.  VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

As discussed below, the Veteran's claim rests on his assertion that he was exposed to Agent Orange, which would trigger a presumption of service connection for diabetes mellitus (and peripheral neuropathy) and the rest of the claims rests on whether or not the Veteran is granted service connection for diabetes mellitus.  Therefore in this case, the Veteran's claims turn largely on the locations and dates of his service (establishing his purported exposure to herbicides), rather than on any medical question.  Moreover, the Veteran makes no contention that his diabetes or any of his other conditions had its onset in service, within one year of service discharge, or is related to his active service other than his purported exposure to herbicides.  As such, the Board finds that a VA examination or medical opinion in this case is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010). 

Discussion of the Veteran's September 2013 Travel Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue of entitlement to service connection for diabetes mellitus was identified.  Information was elicited from the Veteran concerning the etiology and onset of this disorder.  The nature of his exposure to herbicides was discussed as well. 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain diseases, to include diabetes mellitus, type II and peripheral neuropathy, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  As there is no evidence or claim that the Veteran was diagnosed with diabetes mellitus, type II or peripheral neuropathy, within one year of service, the above provision is not applicable. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); diabetes mellitus is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Alternatively, if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and peripheral neuropathy.  Id. 

The Department of Defense (DoD) has acknowledged that herbicides were used in Korea from April 1968 through July 1969 along an area of the Demilitarized Zone (DMZ), including a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  The DoD publication with respect to herbicide agent use in Korea during the stated period includes a list of specific military units subordinate to the 2nd Infantry Division and the 3rd Brigade of the 7th Infantry Division that serve in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  See "Herbicide Exposure and Veterans with Covered Service in Korea," 75 Fed. Reg. 53, 202 (August 31, 2010). Field artillery, signal and engineer troops also were supplied as support personnel to various elements of these Infantry Divisions during the time of the confirmed use of Agent Orange. 

Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  38 C.F.R. § 3.307(a)(6)(iv)).

Analysis

The Veteran is seeking to establish service connection for diabetes mellitus as due to herbicide exposure while at the DMZ while on active duty from December 1966 to January 1968 and/or in Company B, 3rd battalion, 32 infantry, 7th infantry division from January 1967 to January 1968.  

After a full review of the record, including service treatment and personnel records, statements by the Veteran, and other information relative to his in-service exposure to herbicides, obtained by the RO, the Board finds that service connection for diabetes mellitus, claimed as due to exposure to herbicides, is not warranted.

The Veteran has a current diagnosis of diabetes mellitus type II.  See January 2011 VA treatment record noting the Veteran had diabetes mellitus for 18 years.  

As an initial matter, the Veteran does not allege, nor does the record reflect, that he first manifested diabetes during service or until many years after service.   In this regard, the Veteran's service treatment records are negative for complaints, treatment, or diagnoses of diabetes.  Moreover, there is no evidence of symptoms or a diagnosis of such disease until nearly 25 years after service.  As such, the evidence does not indicate diabetes mellitus manifested within one year from active duty or the existence of any continuity of symptomatology.  

Although diabetes mellitus type II is a disease presumptively associated with herbicide exposure, the Veteran's personnel records show that he served in Korea from December 1966 to January 1968, which does not include a period of time for which herbicide exposure, may be presumed for units that served along the Korean DMZ.  Indeed, VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides along the DMZ in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  However, review of that section reveals that the DOD has determined that herbicides were used along the DMZ in Korea between April 1968 and July 1969.  The Board further notes that 38 C.F.R. § 3.307 was recently amended to include service between April 1, 1968, and August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv)).  Therefore, his service falls outside the temporal parameters of possible exposure to herbicides in Korea, and he cannot be found entitled to consideration of his claim based on the presumptive provisions in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iv).  The Board further notes that the Veteran has not alleged, and the record does not show, that he had service in Vietnam during the Vietnam era.  Nonetheless, if the Veteran can show that he was exposed to herbicide agents, he may still qualify for service connection for diabetes mellitus as directly exposed to herbicides.  At issue then, is whether the Veteran had any exposure to herbicides, to include Agent Orange, at any point in his active military service.

The Veteran argues that the date range used by the DOD for herbicide use in Korea is wrong.  He says he recalls the use of herbicides (Agent Orange) while he was in the DMZ in Korea in 1967.  Specifically, in his September 2013 hearing testimony, he asserted he witnessed Korean soldiers spraying the fence line and around his bunker.  See also, Veteran's statement on a VA Form 21-4138 received November 23, 2011 with attached photographs of the Veteran in a bunker.  In a buddy statement, it was reported that while serving with the Veteran in Company B, 3rd battalion, 32 infantry, 7th infantry division Korean soldiers were witnessed spraying in October 1967.   

In support of his claims, the Veteran has submitted extensive research from various sources.  Of note, is a document titled "Unclassified" extracted from Eighth Army historical files regarding the clearance of Vegetation and Foliage in the DMZ area.  The document essentially states that herbicide implementation was provided in September 1967 to First Republic of Korea Army by the US.  The US role was limited to providing material and guidance.  The document indicates chemicals were sprayed among selected security system fences in the I corps area (total coverage of 580 acres) in April 1967.  It was also documented that 9 test applications were made totaling 80 acres.  An article titled "Toxic defoliant use in South Korea" stated that after it was announced in January 1968, defoliant was sprayed in the US 2nd infantry zone of the DMZ by the 98th combat engineering brigade.  See also internet article titled "Toxic Defoliant Use in DMZ may see class action suit" dated November 16, 1999.  However, the articles do not contain any information or analysis specific to the Veteran's case as there is no indication from these documents that the Veteran or his unit was personally exposed to any herbicides.

The RO submitted a verification of herbicide exposure request to the Joint Service Records Research Center (JSRRC) and received a negative response in September 2010.  

A formal finding was issued in March 2011 which determined there was no evidence of herbicide exposure in-service.  

In light of the responses from NPRC and JSRRC the Board finds that the record presents no credible basis for finding that the Veteran was exposed to herbicide agents in service, as alleged.  To the extent that the Veteran has provided a description of the circumstances surrounding his observations of spraying during service, the Board notes that any such assertions, alone, are speculative on their face and provide no persuasive evidence in support of the claim.  While he is competent to describe events that he witnessed, there is no evidence that the Veteran has the environmental knowledge or skill to identify the contents of any barrels or drums or any particulates, smoke, or clouds that he saw in the air as Agent Orange, or any other herbicide, or identify the cause of any defoliation.  There simply is no competent, persuasive evidence to show that the Veteran was exposed to the type of herbicides contemplated by governing law, so as to allow for an establishment of service connection for herbicide exposure during active duty.  NPRC and JSRRC explicitly determined that they could not verify any such exposure.

For the foregoing reasons, the claims for service connection for diabetes mellitus, claimed as due to herbicide exposure, must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hypertension, peripheral neuropathy of the bilateral lower and upper extremities and erectile dysfunction 

The Veteran asserts entitlement to service connection for hypertension, peripheral neuropathy of the bilateral lower and upper extremities and erectile dysfunction as a result of diabetes mellitus.  

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. See 38 C.F.R. § 3.310(a) (2014).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As explained above however, the Veteran has not been awarded service connection for diabetes mellitus, type II.  As this is not a service-connected condition, there is no legal basis on which the Veteran's secondary service connection claim can be based.  As the law, and not the evidence, is dispositive on this issue, it must be denied on this basis because of lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2014).

Furthermore, the Veteran does not contend, nor does the evidence of record support a finding, that his conditions are a direct result of his active duty service.  A review of the Veteran's service treatment records and July 1968 separation examination were negative for any treatment for hypertension, peripheral neuropathy or erectile dysfunction.  Further, there is no competent evidence of record that the Veteran's conditions are a result of his military service.  Accordingly, service connection for hypertension, peripheral neuropathy of the bilateral lower and upper extremities and erectile dysfunction are not warranted on a direct basis.

As noted above, peripheral neuropathy is a condition entitled to presumptive service connection based on exposure to herbicide; however, as discussed in the diabetes analysis above, the Veteran is not entitled to service connection on a presumptive basis due to alleged exposure to herbicides.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a hypertension, peripheral neuropathy of the bilateral lower and upper extremities and erectile dysfunction, to include as secondary to diabetes mellitus, type II, nor is peripheral neuropathy entitled to presumptive service connection based on exposure to herbicide and, thus, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for diabetes mellitus type II as a result of herbicide exposure is denied.

Entitlement to service connection for hypertension as secondary to diabetes mellitus type II is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to diabetes mellitus type II is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus type II is denied.
  
Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus type II is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


